DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-13 and 15-21 of U.S. Application 17/032,413 filed on April 20, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claim 1 has been entered.
Claims 20 and 21 have been cancelled. 
Claim 14 has been cancelled. 


Rejections under USC 102 and 103
“Applicant's arguments filed on April 20, 2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a system for non-destructive inspection of a structure, comprising: the tensioner including: a male tensioner block attached to a first end of said at least one component layer, a female tensioner block attached to a second end of said at least one component layer, at least one alignment pin in a first male or female tensioner block configured to be inserted to a corresponding alignment hole in a second female or male tensioner block, and a threaded fastener that is configured to be inserted through at least the female tensioner block into corresponding female threads such that the tightening of said fastener will reduce a separation between the male and female tensioner blocks in combination with the other limitations of the claim. 

Claims 2-13 and 15-17 are also allowed as they depend on allowed claim 1.


Regarding claim 19, the prior art of record taken alone or in combination fail to teach or suggest a system for non-destructive inspection of a structure, comprising: said at least one flexible printed circuit board is comprised of a plurality of sections, each containing at least one of said coil circuits; said flexible circuit board is folded along at least one line between said sections such that the plurality of coil circuits are configured along a common line in combination with the other limitations of the claim. 

Regarding claim 20, the prior art of record taken alone or in combination fail to teach or suggest a system for non-destructive inspection of a structure, comprising: the inner jacket component defining at least one window such that at least a portion of the at least one magnetostrictive strip that is disposed between the inner jacket component and the outer jacket component is exposed through the at least one window and contacts the structure in combination with the other limitations of the claim. 

Claim 21 is also allowed as it depends on allowed claim 20.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868